 Case: 2:21-cv-00005-JLG-CMV Doc #: 5 Filed: 02/03/21 Page: 1 of 2 PAGEID #: 33



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

Lenel W. Barnes,

            Plaintiff,

     v.                                       Case No. 2:21-cv-5

Dr. A. Ayers,

            Defendant.

                                      ORDER
     This is an action under 42 U.S.C. §1983 filed by Lenel                       W.
Barnes, an Ohio pro se inmate, against Dr. A. Ayers.                  Plaintiff
alleged that Dr. Ayers’ refusal to test him for the COVID-19 virus
has prevented him from transferring to another institution.                       On
January    7,    2021,    the    magistrate    judge    filed   a   report    and
recommendation on the initial screen of plaintiff’s complaint
pursuant to 28 U.S.C. §1915A, which requires the court, “in a civil
action in which a prisoner seeks redress from a governmental entity
or officer or employee of a governmental entity,” to dismiss a
complaint that fails to state a claim upon which relief may be
granted.        28    U.S.C.   §1915A(a)-(b)(1).       The   magistrate    judge
concluded that the complaint failed to allege a claim of medical
indifference under the Eighth Amendment, and further noted that an
inmate    has    no    constitutional   right    to    be   incarcerated     in    a
particular facility.           The magistrate judge recommended that the
complaint be dismissed for failure to state a claim on which relief
may be granted.
     The report and recommendation specifically advised the parties
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
 Case: 2:21-cv-00005-JLG-CMV Doc #: 5 Filed: 02/03/21 Page: 2 of 2 PAGEID #: 34



recommendation would result in a waiver of the right to have the
district judge review the report and recommendation de novo and a
waiver of the right to appeal the decision of the district court
adopting the report and recommendation.            Doc. 4, p. 8.      The time
period for filing objections to the report and recommendation has
expired, and no objections to the report and recommendation have
been filed.
     The court agrees with the report and recommendation (Doc. 4),
and it is hereby adopted. This action is hereby dismissed pursuant
to 28 U.S.C. §1915(e)(2)(B)(ii) because plaintiff’s complaint fails
to state a claim for which relief may be granted.             The clerk shall
enter judgement dismissing this case.


Date: February 3, 2021                    s/James L. Graham
                                  James L. Graham
                                  United States District Judge




                                       2
